                           1
                           2
                           3
                           4
                           5
                           6
                           7
                           8                       UNITED STATES DISTRICT COURT
                           9                    CENTRAL DISTRICT OF CALIFORNIA
                          10
                               STAR FABRICS, INC., a California         Case No. 2:19-cv-02765-PSG (SSx)
D OLL A MIR & E LEY LLP




                          11   Corporation
                                                                        Assigned to Judge Philip S.
                          12              Plaintiff,                    Gutierrez; Referred to Magistrate
                                                                        Judge Suzanne H. Segal
                          13   v.
                          14   NORM THOMPSON OUTFITTERS,                STIPULATED PROTECTIVE
                               LLC, a Delaware limited liability        ORDER
                          15   company; BLUESTEM BRANDS, INC.,
                               a Delaware Corporation; and DOES 1
                          16   through 10,                              Complaint Filed: April 10, 2019
                                                                        Trial Date:    TBA
                          17              Defendants.
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28

                                                        STIPULATED PROTECTIVE ORDER
                           1 1.      A. PURPOSES AND LIMITATIONS
                           2         Discovery in this Action is likely to involve production of confidential,
                           3 proprietary, or private information for which special protection from public disclosure
                           4 and from use for any purpose other than prosecuting this litigation may be warranted.
                           5 Accordingly, the Parties hereby stipulate to and petition the Court to enter the following
                           6 Stipulated Protective Order. The Parties acknowledge that this Order does not confer
                           7 blanket protections on all disclosures or responses to discovery and that the protection
                           8 it affords from public disclosure and use extends only to the limited information or
                           9 items that are entitled to confidential treatment under the applicable legal principles.
                          10 The Parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                          11 Protective Order does not entitle them to file confidential information under seal; Civil
D OLL A MIR & E LEY LLP




                          12 Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                          13 will be applied when a party seeks permission from the court to file material under seal.
                          14
                          15         B. GOOD CAUSE STATEMENT
                          16         The Parties to this Action are both commercial actors in the textile and clothing
                          17 industries. The claim in the Complaint involves the Plaintiff’s alleged copyright which
                          18 it claims was infringed by the Defendant’s commercialization and sale of certain
                          19 clothing items. Therefore, this action will involve valuable confidential business
                          20 development documents, customer and pricing lists, sales information, third party
                          21 contracts, and other financial, technical, trade secret and/or proprietary information for
                          22 which special protection from public disclosure and from use for any purpose other
                          23 than prosecution of this action is warranted.
                          24         Such confidential and proprietary materials and information consist of, among
                          25 other things, documents reflecting confidential business practices, confidential business
                          26 information, confidential financial information, or other confidential research,
                          27 development, or commercial information (including information implicating privacy
                          28 rights of third parties), information otherwise generally unavailable to the public, or

                                                                          1
                                                            STIPULATED PROTECTIVE ORDER
                           1 which may be privileged or otherwise protected from disclosure under state or federal
                           2 statutes, court rules, case decisions, or common law. Furthermore, as the Parties are
                           3 market competitors, a limited number of confidential and proprietary materials will
                           4 consist of highly sensitive confidential competitive information and trade secrets,
                           5 which may be further protected from disclosure to House Counsel (as defined in Section
                           6 2.8) under state or federal statutes, court rules, case decisions, or common law.
                           7         Accordingly, to expedite the flow of information, to facilitate the prompt
                           8 resolution of disputes over confidentiality of discovery materials, to adequately protect
                           9 information the parties are entitled to keep confidential, to ensure that the parties are
                          10 permitted reasonable necessary uses of such material in preparation for and in the
                          11 conduct of trial, to address their handling at the end of the litigation, and serve the ends
D OLL A MIR & E LEY LLP




                          12 of justice, a protective order for such information is justified in this matter. It is the
                          13 intent of the parties that information will not be designated as confidential for tactical
                          14 reasons and that nothing be so designated without a good faith belief that it has been
                          15 maintained in a confidential, non-public manner, and there is good cause why it should
                          16 not be part of the public record of this case.
                          17
                          18 2.      DEFINITIONS
                          19         2.1    Action: The above-captioned case, Star Fabrics, Inc. v. Norm Thompson
                          20 Outfitters, LLC; Bluestem Brands, Inc.; John Does 1-10, Case No. 2:19-cv-02765-
                          21 PSG-SS (C.D.Cal.)
                          22         2.2    Challenging Party: A Party or Non-Party that challenges the designation
                          23 of information or items under this Order.
                          24         2.3    “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” Information or
                          25 Items: Information (regardless of how it is generated, stored or maintained) or tangible
                          26 things that qualify for protection under Federal Rule of Civil Procedure 26(c), and as
                          27 specified above in the Good Cause Statement.
                          28         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their

                                                                           2
                                                             STIPULATED PROTECTIVE ORDER
                           1 support staff).
                           2         2.5    Designating Party: a Party or Non-Party that designates information or
                           3 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
                           4 or “ATTORNEYS’ EYES ONLY.”
                           5         2.6    Disclosure or Discovery Material: all items or information, regardless of
                           6 the medium or manner in which it is generated, stored, or maintained (including, among
                           7 other things, testimony, transcripts, and tangible things), that are produced or generated
                           8 in disclosures or responses to discovery in this matter.
                           9         2.7    Expert: a person with specialized knowledge or experience in a matter
                          10 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                          11 expert witness or as a consultant in this Action.
D OLL A MIR & E LEY LLP




                          12         2.8    House Counsel: attorneys who are employees of a Party to this Action.
                          13 House Counsel does not include Outside Counsel of Record or any other outside
                          14 counsel.
                          15         2.9    Non-Party: any natural person, partnership, corporation, association, or
                          16 other legal entity not named as a Party to this action.
                          17         2.10 Outside Counsel of Record: attorneys who are not employees of a Party to
                          18 this Action but are retained to represent or advise a Party to this Action and have
                          19 appeared in this Action on behalf of that Party or are affiliated with a law firm which
                          20 has appeared on behalf of that Party, and includes support staff.
                          21         2.11 Party: any Party to this Action, including all of its officers, directors,
                          22 employees, consultants, retained experts, and Outside Counsel of Record (and their
                          23 support staffs).
                          24         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                          25 Discovery Material in this Action.
                          26         2.13 Professional Vendors: persons or entities that provide litigation support
                          27 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                          28 demonstrations, and organizing, storing, or retrieving data in any form or medium) and

                                                                          3
                                                            STIPULATED PROTECTIVE ORDER
                           1 their employees and subcontractors.
                           2         2.14 Protected Material: any Disclosure or Discovery Material that is
                           3 designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
                           4         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                           5 from a Producing Party.
                           6
                           7 3.      SCOPE
                           8         The protections conferred by this Stipulation and Order cover not only Protected
                           9 Material (as defined above), but also (1) any information copied or extracted from
                          10 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                          11 Material; and (3) any testimony, conversations, or presentations by Parties or their
D OLL A MIR & E LEY LLP




                          12 Counsel that might reveal Protected Material. Any use of Protected Material at trial
                          13 shall be governed by the orders of the trial judge. This Order does not govern the use
                          14 of Protected Material at trial.
                          15
                          16 4.      DURATION
                          17         Even after final disposition of this litigation, the confidentiality obligations
                          18 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                          19 in writing or a court order otherwise directs. Final disposition shall be deemed to be the
                          20 later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
                          21 and (2) final judgment herein after the completion and exhaustion of all appeals,
                          22 rehearings, remands, trials, or reviews of this Action, including the time limits for filing
                          23 any motions or applications for extension of time pursuant to applicable law.
                          24
                          25 5.      DESIGNATING PROTECTED MATERIAL
                          26         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                          27         Each Party or Non-Party that designates information or items for protection
                          28 under this Order must take care to limit any such designation to specific material that

                                                                           4
                                                             STIPULATED PROTECTIVE ORDER
                           1 qualifies under the appropriate standards. The Designating Party must designate for
                           2 protection only those parts of material, documents, items, or oral or written
                           3 communications that qualify so that other portions of the material, documents, items,
                           4 or communications for which protection is not warranted are not swept unjustifiably
                           5 within the ambit of this Order.
                           6         Mass, indiscriminate, or routinized designations are prohibited. Designations
                           7 that are shown to be clearly unjustified or that have been made for an improper purpose
                           8 (e.g., to unnecessarily encumber the case development process or to impose
                           9 unnecessary expenses and burdens on other parties) may expose the Designating Party
                          10 to sanctions.
                                     If it comes to a Designating Party’s attention that information or items that it
D OLL A MIR & E LEY LLP




                          11
                          12 designated for protection do not qualify for protection, that Designating Party must
                          13 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                          14         5.2     Manner and Timing of Designations.
                          15         Except as otherwise provided in this Order (see, e.g., second paragraph of section
                          16 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery Material
                          17 that qualifies for protection under this Order must be clearly so designated before the
                          18 material is disclosed or produced.
                          19          Designation in conformity with this Order requires:
                          20         (a) for information in documentary form (e.g., paper or electronic documents,
                          21 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                          22 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                          23 “CONFIDENTIAL legend”) or “ATTORNEYS’ EYES ONLY” (hereinafter
                          24 “ATTORNEYS’ EYES ONLY legend”), to each page that contains protected material.
                          25 If only a portion or portions of the material on a page qualifies for protection, the
                          26 Producing Party also must clearly identify the protected portion(s) (e.g., by making
                          27 appropriate markings in the margins).
                          28         A Party or Non-Party that makes original documents available for inspection

                                                                          5
                                                            STIPULATED PROTECTIVE ORDER
                           1 need not designate them for protection until after the inspecting Party has indicated
                           2 which documents it would like copied and produced. During the inspection and before
                           3 the designation, all of the material made available for inspection shall be deemed
                           4 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” in accordance with the
                           5 appropriate designation. After the inspecting Party has identified the documents it
                           6 wants copied and produced, the Producing Party must determine which documents, or
                           7 portions thereof, qualify for protection under this Order. Then, before producing the
                           8 specified documents, the Producing Party must affix the “CONFIDENTIAL legend” or
                           9 “ATTORNEYS’ EYES ONLY legend” to each page that contains Protected Material.
                          10 If only a portion or portions of the material on a page qualifies for protection, the
                          11 Producing Party also must clearly identify the protected portion(s) (e.g., by making
D OLL A MIR & E LEY LLP




                          12 appropriate markings in the margins).
                          13         (b) for testimony given in depositions that the Designating Party identify the
                          14 Disclosure or Discovery Material on the record, before the close of the deposition all
                          15 protected testimony.
                          16         (c) for information produced in some form other than documentary and for any
                          17 other tangible items, that the Producing Party affix in a prominent place on the exterior
                          18 of the container or containers in which the information is stored the legend
                          19 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion or portions
                          20 of the information warrants protection, the Producing Party, to the extent practicable,
                          21 shall identify the protected portion(s).
                          22         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                          23 failure to designate qualified information or items does not, standing alone, waive the
                          24 Designating Party’s right to secure protection under this Order for such material. Upon
                          25 timely correction of a designation, the Receiving Party must make reasonable efforts to
                          26 assure that the material is treated in accordance with the provisions of this Order.
                          27 ///
                          28 ///

                                                                         6
                                                            STIPULATED PROTECTIVE ORDER
                           1 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                           2         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                           3 designation of confidentiality at any time that is consistent with the Court’s Scheduling
                           4 Order.
                           5         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                           6 resolution process under Local Rule 37.1 et seq.
                           7         6.3 The burden of persuasion in any such challenge proceeding shall be on the
                           8 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                           9 to harass or impose unnecessary expenses and burdens on other parties) may expose
                          10 the Challenging Party to sanctions. Unless the Designating Party has waived or
                          11 withdrawn the confidentiality designation, all parties shall continue to afford the
D OLL A MIR & E LEY LLP




                          12 material in question the level of protection to which it is entitled under the Producing
                          13 Party’s designation until the Court rules on the challenge.
                          14
                          15 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                          16         7.1   Basic Principles. A Receiving Party may use Protected Material that is
                          17 disclosed or produced by another Party or by a Non-Party in connection with this
                          18 Action only for prosecuting, defending, or attempting to settle this Action. Such
                          19 Protected Material may be disclosed only to the categories of persons and under the
                          20 conditions described in this Order. When the Action has been terminated, a Receiving
                          21 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                          22         Protected Material must be stored and maintained by a Receiving Party at a
                          23 location and in a secure manner that ensures that access is limited to the persons
                          24 authorized under this Order.
                          25         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                          26 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                          27 may disclose any information or item designated “CONFIDENTIAL” only to:
                          28               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well

                                                                         7
                                                            STIPULATED PROTECTIVE ORDER
                           1 as employees of said Outside Counsel of Record to whom it is reasonably necessary to
                           2 disclose the information for this Action;
                           3               (b) the officers, directors, and employees (including House Counsel) of
                           4 the Receiving Party to whom disclosure is reasonably necessary for this Action;
                           5                (c) Experts (as defined in this Order) of the Receiving Party to whom
                           6 disclosure is reasonably necessary for this Action and who have signed the
                           7 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                           8               (d) the court and its personnel;
                           9               (e) court reporters and their staff;
                          10               (f) professional jury or trial consultants, mock jurors, and Professional
                          11 Vendors to whom disclosure is reasonably necessary for this Action and who have
D OLL A MIR & E LEY LLP




                          12 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                          13               (g) the author or recipient of a document containing the information or a
                          14 custodian or other person who otherwise possessed or knew the information;
                          15               (h) during their depositions, witnesses ,and attorneys for witnesses, in the
                          16 Action to whom disclosure is reasonably necessary provided: (1) the deposing Party
                          17 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                          18 not be permitted to keep any confidential information unless they sign the
                          19 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                          20 by the Designating Party or ordered by the court. Pages of transcribed deposition
                          21 testimony or exhibits to depositions that reveal Protected Material may be separately
                          22 bound by the court reporter and may not be disclosed to anyone except as permitted
                          23 under this Stipulated Protective Order; and
                          24               (i) any mediator or settlement officer, and their supporting personnel,
                          25 mutually agreed upon by any of the Parties engaged in settlement discussions.
                          26         7.3   Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.
                          27 Unless otherwise ordered by the court or permitted in writing by the Designating Party,
                          28 a Receiving Party may disclose any information or item designated “ATTORNEYS’

                                                                           8
                                                            STIPULATED PROTECTIVE ORDER
                           1 EYES ONLY” only to the persons or entities identified in sections 7.2(a), and 7.2(c)-
                           2 (i) above.
                           3
                           4 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                           5 OTHER LITIGATION.
                           6         If a Party is served with a subpoena or a court order issued in other litigation that
                           7 compels disclosure of any information or items designated in this Action as
                           8 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that Party must:
                           9               (a) promptly notify in writing the Designating Party. Such notification
                          10 shall include a copy of the subpoena or court order;
                                           (b) promptly notify in writing the party who caused the subpoena or order
D OLL A MIR & E LEY LLP




                          11
                          12 to issue in the other litigation that some or all of the material covered by the subpoena
                          13 or order is subject to this Protective Order. Such notification shall include a copy of
                          14 this Stipulated Protective Order; and
                          15               (c) cooperate with respect to all reasonable procedures sought to be
                          16 pursued by the Designating Party whose Protected Material may be affected.
                          17         If the Designating Party timely seeks a protective order, the Party served with
                          18 the subpoena or court order shall not produce any information designated in this action
                          19 as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a determination by
                          20 the court from which the subpoena or order issued, unless the Party has obtained the
                          21 Designating Party’s permission. The Designating Party shall bear the burden and
                          22 expense of seeking protection in that court of its confidential material and nothing in
                          23 these provisions should be construed as authorizing or encouraging a Receiving Party
                          24 in this Action to disobey a lawful directive from another court.
                          25
                          26 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                          27 IN THIS LITIGATION
                          28         9.1   The terms of this Order are applicable to information produced by a Non-

                                                                           9
                                                            STIPULATED PROTECTIVE ORDER
                           1 Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES
                           2 ONLY.” Such information produced by Non-Parties in connection with this litigation
                           3 is protected by the remedies and relief provided by this Order. Nothing in these
                           4 provisions should be construed as prohibiting a Non-Party from seeking additional
                           5 protections.
                           6         9.2    In the event that a Party is required, by a valid discovery request, to
                           7 produce a Non-Party’s confidential information in its possession, and the Party is
                           8 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
                           9 information, then the Party shall:
                          10                (a) promptly notify in writing the Requesting Party and the Non-Party that
                          11 some or all of the information requested is subject to a confidentiality agreement with
D OLL A MIR & E LEY LLP




                          12 a Non-Party;
                          13                (b) promptly provide the Non-Party with a copy of the Stipulated
                          14 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                          15 specific description of the information requested; and
                          16                (c) make the information requested available for inspection by the Non-
                          17 Party, if requested.
                          18         9.3    If the Non-Party fails to seek a protective order from this court within 14
                          19 days of receiving the notice and accompanying information, the Receiving Party may
                          20 produce the Non-Party’s confidential information responsive to the discovery request.
                          21 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                          22 any information in its possession or control that is subject to the confidentiality
                          23 agreement with the Non-Party before a determination by the court. Absent a court order
                          24 to the contrary, the Non-Party shall bear the burden and expense of seeking protection
                          25 in this court of its Protected Material.
                          26
                          27 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                          28         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

                                                                         10
                                                            STIPULATED PROTECTIVE ORDER
                           1 Protected Material to any person or in any circumstance not authorized under this
                           2 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                           3 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                           4 all unauthorized copies of the Protected Material, (c) inform the person or persons to
                           5 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                           6 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                           7 that is attached hereto as Exhibit A.
                           8
                           9 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                          10 PROTECTED MATERIAL
                                     When a Producing Party gives notice to Receiving Parties that certain
D OLL A MIR & E LEY LLP




                          11
                          12 inadvertently produced material is subject to a claim of privilege or other protection,
                          13 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                          14 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                          15 may be established in an e-discovery order that provides for production without prior
                          16 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                          17 parties reach an agreement on the effect of disclosure of a communication or
                          18 information covered by the attorney-client privilege or work product protection, the
                          19 parties may incorporate their agreement in the stipulated protective order submitted to
                          20 the court.
                          21
                          22 12.     MISCELLANEOUS
                          23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                          24 person to seek its modification by the Court in the future.
                          25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                          26 Protective Order no Party waives any right it otherwise would have to object to
                          27 disclosing or producing any information or item on any ground not addressed in this
                          28 Stipulated Protective Order. Similarly, no Party waives any right to object on any

                                                                          11
                                                            STIPULATED PROTECTIVE ORDER
                           1 ground to use in evidence of any of the material covered by this Protective Order.
                           2         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
                           3 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                           4 under seal pursuant to a court order authorizing the sealing of the specific Protected
                           5 Material at issue. If a Party's request to file Protected Material under seal is denied by
                           6 the court, then the Receiving Party may file the information in the public record unless
                           7 otherwise instructed by the court.
                           8
                           9 13.     FINAL DISPOSITION
                          10         After the final disposition of this Action, as defined in paragraph 4, within 60
                          11 days of a written request by the Designating Party, each Receiving Party must return
D OLL A MIR & E LEY LLP




                          12 all Protected Material to the Producing Party or destroy such material. As used in this
                          13 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                          14 summaries, and any other format reproducing or capturing any of the Protected
                          15 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                          16 must submit a written certification to the Producing Party (and, if not the same person
                          17 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                          18 category, where appropriate) all the Protected Material that was returned or destroyed
                          19 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                          20 compilations, summaries or any other format reproducing or capturing any of the
                          21 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                          22 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                          23 legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                          24 attorney work product, and consultant and expert work product, even if such materials
                          25 contain Protected Material. Any such archival copies that contain or constitute
                          26 Protected Material remain subject to this Protective Order as set forth in Section 4
                          27 (DURATION).
                          28

                                                                         12
                                                            STIPULATED PROTECTIVE ORDER
                           1 14. Any violation of this Order may be punished by any and all appropriate measures
                           2 including, without limitation, contempt proceedings and/or monetary sanctions
                           3
                           4 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                           5
                               DATED: September 27, 2019       DOLL AMIR & ELEY LLP
                           6
                           7
                                                               By:_/s/ Hunter R. Eley________________
                           8                                       HUNTER R. ELEY
                           9
                                                               FREDRIKSON & BYRON, P.A.
                          10
                                                               LORA M. FRIEDEMANN (admitted pro hac
D OLL A MIR & E LEY LLP




                          11                                   vice)
                                                               ANNE RONDONI TAVERNIER (admitted pro
                          12                                   hac vice)
                          13                                   Attorneys for Defendants,
                                                               NORM THOMPSON OUTFITTERS, LLC
                          14                                   and BLUESTEM BRANDS, INC.
                          15
                               DATED: September 27, 2019       DONIGER / BURROUGHS APC
                          16
                          17
                          18                                   By:_/s/ Stephen M. Doniger________________
                                                                   STEPHEN M. DONIGER
                          19
                                                               Attorneys for Plaintiff,
                          20                                   STAR FABRICS, INC.
                          21
                          22 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                          23
                               DATED: 9/30/19                              By:              /S/
                          24                                                  Suzanne H. Segal
                                                                              United States Magistrate Judge
                          25
                          26
                          27
                          28

                                                                      13
                                                          STIPULATED PROTECTIVE ORDER
